Exhibit AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT THIS AMENDED AND RESTATED SHARE EXCHANGE AGREEMENT (this “Agreement”) is entered into as of this 2nd day of February 2009, by and among Acies Corporation, a Nevada corporation (the “Company”), L.A. Digital Post, Inc., a California corporation (“LA Digital”) , I-Toss Acquisition, Inc., a Delaware corporation (“I-Toss”), the persons executing this Agreement listed on the signature page hereto under the heading “I-Toss Shareholders” (referred toas “I-Toss Shareholders”) and LADP, LLC, a Delaware limited liability company (“LADP”), which owns all of the outstanding shares of LA Digital, each a “Party” and collectively the “Parties,” upon the following premises: Premises. WHEREAS, the Company, I-Toss and the I-Toss Shareholders previously entered into a Share Exchange Agreement on or around December 29, 2008 (the “Original Agreement”), which included certain errors which the Parties desire to correct and amend pursuant to the terms of this Agreement, including, but not limited to the fact that it was between the Company, I-Toss and the I-Toss Shareholders instead of the Company, LADP and LA Digital; WHEREAS, the Parties desire that this Agreement, amend, replace and supersede in its entirety the Original Agreement; WHEREAS, the LADP owns one-hundred percent (100%) of the issued and outstanding shares of LA Digital; WHEREAS, the Company is a publicly held corporation organized under the laws of the State of Nevada whose common stock (the “Common Stock”) is quoted on the OTC Bulletin Board under the symbol “ACIE”; WHEREAS, LADP is a privately held limited liability company organized under the laws of the State of Delaware; WHEREAS, LA Digital has a wholly owned subsidiary, LADP New York, LLC, a Delaware limited liability company (“LADPNY”) (“LADPNY” and LA Digital are together referred to herein as the “LADP Subsidiaries”; WHEREAS, the Company desires to acquire 100% of the issued and outstanding interests ofLA Digital in exchange for unissued shares of the Company’s Series A Preferred Stock (the "Exchange Offer"), so that LA Digital will become a wholly owned subsidiary of the Company; WHEREAS, LADP desires to exchange all of its shares in LA Digital in exchange for shares of authorized but unissued Series A Preferred Stock of the Company; Agreement NOW THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived herefrom, it is hereby agreed as follows: ARTICLE
